05/11/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs April 5, 2022

                 DARRELL WREN v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                  No. 16-05834      John Wheeler Campbell, Judge
                       ___________________________________

                           No. W2021-00485-CCA-R3-PC
                       ___________________________________


TIMOTHY L. EASTER, J., dissenting.

       I respectfully disagree that the interests of justice are best served by granting a
waiver of Petitioner’s untimely notice of appeal in this case. The notice of appeal, although
only tardy by seven days, was nonetheless untimely. Petitioner has not sought waiver and
offers no reason for such a break. Even after having an opportunity to reply to the State’s
argument that this Court should dismiss the Petitioner’s untimely appeal, the Petitioner did
not. There is simply no basis upon which this Court may find that the “interests of justice”
merit a waiver of the untimely filed notice of appeal. See State v. Rockwell, 280 S.W.3d
212, 214 (Tenn. Crim. App. 2007) (“If this [C]ourt were to summarily grant a waiver
whenever confronted with untimely notices, the thirty-day requirement of Tennessee Rule
of Appellate Procedure 4(a) would be rendered a legal fiction.”). Accordingly, I would
find that the appeal should be dismissed.


                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE